Exhibit CENTEX CORPORATION and MELLON INVESTOR SERVICES LLC Rights Agreement Dated as of February 24, 2009 TABLE OF CONTENTS Page Number Section 1. Definitions 1 Section 2. Appointment of Rights Agent 6 Section 3. Issue of Right Certificates 6 Section 4. Form of Right Certificates 7 Section 5. Countersignature and Registration 7 Section 6. Transfer, Split Up, Combination and Exchange of Right Certificates; Mutilated, Destroyed, Lost or Stolen Right Certificates 8 Section 7. Exercise of Rights; Purchase Price; Expiration Date of Rights 9 Section 8. Cancellation and Destruction of Right Certificates 10 Section 9. Availability of Preferred Shares 10 Section 10. Preferred Shares Record Date 10 Section 11. Adjustment of Purchase Price, Number of Shares or Number of Rights 11 Section 12. Certificate of Adjusted Purchase Price or Number of Shares 17 Section 13. [Reserved] 17 Section 14. Fractional Rights and Fractional Shares 17 Section 15. Rights of Action 18 Section 16. Agreement of Right Holders 19 Section 17. Right Certificate Holder Not Deemed a Stockholder 19 Section 18. Concerning the Rights Agent 19 Section 19. Merger or Consolidation or Change of Name of Rights Agent 20 Section 20. Rights and Duties of Rights Agent 21 -i- Section 21. Change of Rights Agent 23 Section 22. Issuance of New Right Certificates 23 Section 23. Redemption 23 Section 24. Exchange 24 Section 25. Notice of Certain Events 25 Section 26. Notices 26 Section 27. Supplements and Amendments 27 Section 28. Determinations and Actions by the Board 27 Section 29. Annual Review by Independent Directors 27 Section 30. Successors 28 Section 31. Benefits of this Agreement 28 Section 32. Severability 28 Section 33. Governing Law 28 Section 34. Counterparts 28 Section 35. Descriptive Headings 28 Signatures 29 Exhibit A - Certificate of Designations Exhibit B - Form of Right Certificate Exhibit C - Summary of Rights to Purchase Preferred Shares -ii- Rights Agreement, dated as of February 24, 2009, between Centex Corporation, a Nevada corporation (the “Company”), and Mellon Investor Services LLC, a New Jersey limited liability company, as rights agent (the “Rights Agent”). The Board of Directors of the Company has authorized and declared a dividend of one preferred share purchase right (a “Right”) for each Common Share (as hereinafter defined) of the Company outstanding on March 6, 2009 (the “Record Date”), each Right representing the right to purchase one one-thousandth of a Preferred Share (as hereinafter defined), upon the terms and subject to the conditions herein set forth, and has further authorized and directed the issuance of one Right with respect to each Common Share that shall become outstanding between the Record Date and the earliest of the Distribution Date or the Expiration Date (as such terms are hereinafter defined). Accordingly, in consideration of the premises and the mutual agreements herein set forth, the parties hereby agree as follows: Section 1.Definitions.For purposes of this Agreement, the following terms have the meanings indicated: (a)“Acquiring Person” shall mean any Person (other than any Exempt Person) who or which, together with all Affiliates and Associates of such Person, shall be the Beneficial Owner of 4.9% or more of the Common Shares of the Company then outstanding, but shall not include the Company, any Subsidiary of the Company, any employee benefit plan of the Company or any Subsidiary of the Company, or any entity holding Common Shares for or pursuant to the terms of any such plan; provided, however, that (i)any Person who would otherwise qualify as an Acquiring Person as of the date of this Agreement will not be deemed to be an Acquiring Person for any purpose of this Agreement prior to or after the date of this Agreement unless and until such time as (A) such Person or any Affiliate or Associate of such Person thereafter becomes, individually or in the aggregate, by reason of a transaction or transactions after the date of this Agreement, the beneficial owner of additional Common Shares (x) representing up to one-half of one percent (0.5%) of the Common Shares then outstanding, if since the date of this Agreement, such Person has continuously beneficially owned 5% or more of the Common Shares then outstanding, or (y) that are in an amount that would not result in such Person beneficially owning 5% or more of the Common Shares then outstanding, in any case, not including Common Shares obtained (1) pursuant to any agreement or regular-way purchase order for Common Shares that is in effect on or prior to the date of this Agreement and consummated in accordance with its terms after the date of this Agreement, or (2) as a result of a stock dividend, rights dividend, stock split or similar transaction effected by the Company in which all holders of Common Shares are treated equally, or (B) any other Person who is the Beneficial Owner of Common Shares becomes an Affiliate or Associate of such Person after the date of this Agreement, provided that the foregoing exclusion in this clause (i) shall cease to apply with respect to any Person at such time as such Person, together with all Affiliates and Associates of such Person, Beneficially Owns less than 4.9% of the then-outstanding Common Shares, and (ii)a Person will not be deemed to have become an Acquiring Person solely as a result of (a) a reduction in the number of Common Shares outstanding; (b) the exercise of any options, warrants, or rights or similar interests (including restricted stock) granted by the Company to its directors, officers and employees; (c) any unilateral grant of any security by the Company; or (d) an Exempt Transaction, in each case unless and until such time as (A) such Person or any Affiliate or Associate of such Personthereafterbecomes the beneficial owner of any additional Common Shares, other than as a result of a stock dividend, stock split or similar transaction effected by the Company in which all holders of Common Shares are treated equally, or (B) any other Person who is the Beneficial Owner of Common Shares becomes an Affiliate or Associate of such Person after the date of this Agreement. Notwithstanding the foregoing, if (1) the Board of Directors of the Company determines that a Person who would otherwise be an “Acquiring Person,” as defined pursuant to the foregoing provisions of this Section 1(a), has become such inadvertently, and (2) such Person divests as promptly as practicable or agrees in writing with the Company to divest a sufficient number of Common Shares so that such Person would no longer be an “Acquiring Person,” as defined pursuant to the foregoing provisions of this Section 1(a), then such Person shall not be deemed to be an “Acquiring Person” for any purposes of this Agreement; provided, however, that the requirement in this clause (2) shall apply only if the actions specified therein are required by the Board of Directors of the Company. (b)“Affiliate” and “Associate” shall have the respective meanings ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under the Exchange Act as in effect on the date of this Agreement, and to the extent not included within the foregoing, shall also include, with respect to any Person, any other Person (other than an Exempt Person) whose Common Shares would be deemed constructively owned by such first Person, pursuant to the provisions of Section 382; provided, however, that a Person shall not be deemed to be the Affiliate or Associate of another Persons solely because either or both Persons are or were directors of the Company. (c)A Person shall be deemed the “Beneficial Owner” of and shall be deemed to “beneficially own” any securities: (i)which such Person or any of such Person's Affiliates or Associates, directly or indirectly, has the right to acquire (whether such right is exercisable immediately or only after the passage of time) pursuant to any agreement, arrangement or understanding (whether or not in writing) or upon the exercise of conversion rights, exchange rights, warrants, options, or other rights (in each case, other than upon exercise or exchange of these Rights); provided , however , that a Person shall not be deemed the “Beneficial Owner” of, or to “beneficially own” securities (including rights, options or warrants) which are convertible or exchangeable into Common Shares until such time as the convertible or exchangeable securities are exercised and converted or exchanged into Common Shares; and, provided further , however , that a Person shall not be deemed the “Beneficial
